ORDER ON REHEARING AND IMPOSING SANCTIONS

PER CURIAM.
Previously, this court issued its published order imposing sanctions against attorney Michael W. Jones for his failure to comply with the Florida Rules of Appellate Procedure and the orders of this court. Mr. Jones moved for rehearing, asserting that he had never received this court’s order granting an extension of time to respond to the show cause order, and thus he was unaware that his response was due. In the interest of fairness, we granted rehearing and withdrew the published order, and afforded Mr. Jones a time certain in which to respond. The time for filing a response has again passed with nothing having been filed by Mr. Jones. Accordingly, we re-issue the order imposing sanctions. No motion for rehearing will be entertained by the court.
The marriage of the parties was dissolved and this court affirmed the final judgment in part and reversed in part. Silber v. Negrin, 745 So.2d 523 (Fla. 1st DCA 1999). Former husband appeals the amended judgment that was entered on remand, and former wife cross-appeals.
After the initial brief was filed, the ap-pellee/cross-appellant, represented by Michael W. Jones, moved for and received an extension of time to serve the answer brief. When the brief was not timely filed, appellant moved to strike the cross-appeal and for submission of the case to a panel of judges without an answer brief. A show cause order issued on the motion, there was no response, and the motion was granted. Subsequently, attorney Jack M. Ross appeared on behalf of appellee/cross-appellant and moved for reconsideration of the order. The motion for reconsideration was granted and the cross-appeal was reinstated. An answer brief has been filed by Mr. Ross.
In the course of the above-described proceedings, Michael W. Jones was directed to show cause why sanctions should not be imposed against him for his failure to comply with the Florida Rules of Appellate Procedure and the orders of this court. Fla. R App. P. 9.410. Despite having been granted an extension of time, no response to the show cause order on sanctions has been filed by Mr. Jones. Accordingly, this court finds it appropriate to impose the following sanctions.
First, this order shall be published in the Southern Reporter and serve as a public reprimand of Michael W. Jones concerning his representation of appel-lee/cross-appellant in this proceeding.
Second, appellant is hereby awarded an attorney’s fee with regard to the motion practice described in this opinion. Such fees shall be paid by Mr. Jones and are not chargeable to his client. If appellant and Mr. Jones are unable to agree to the amount of the fee, concurrent jurisdiction is relinquished to the Circuit Court for Alachua County for determination of an appropriate award.
Third, a copy of this order will be provided to the Florida Bar for a determina*1034tion as to whether disciplinary proceedings are appropriate in these circumstances.
IT IS SO ORDERED.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.